DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
Figures 2-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, according to specification p.2 lines 24-27 and p.5 line 22 - p.6 line 6.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the 
Specification
The disclosure is objected to because of the following informalities:
On p.7 at lines 9-10, “second resistive surface 12” should be corrected to --second resistive surface 21--
On p.7 at line 10, “the one same plane” should be corrected to --the same plane--.
On p.10 at line 12, “second resistive face 22” should be corrected to --second resistive face 21--.
On p.10 at line 25, “second resistive face 22” should be corrected to --second resistive face 21--.
On p.10 at line 21, “second resistive face 22” should be corrected to --second resistive face 21--.
Appropriate correction is required.
Claim Objections
Claims 6, 7, and 9 are objected to because of the following informalities:
In claim 6 at line 5, “a volume” should be corrected to --the volume-- because the volume of the cells is introduced in lines 2-3.
In claim 7 at line 1, “Soundproof” should be corrected to --A soundproof--.
In claim 9, “a nacelle” should be corrected to --the nacelle--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US 2004/0007422).

    PNG
    media_image1.png
    720
    539
    media_image1.png
    Greyscale

Regarding claim 1, Porte discloses:
An assembly (embodiment of Fig 5 is relied upon here, with other Figures referenced solely for assembled form or part numbers) comprising:
a first acoustic panel (fan case 12 with acoustic lining 15, [0050]) and a second acoustic panel (interior wall 11 with cellular core 24, [0051]) which are juxtaposed,
a first edge (12J, see Fig 5) of the first acoustic panel, formed by a first end wall, being joined to ([0064], see Fig 4 for a related embodiment, joined via 31E, bolt 34, flange 28, bolt 41) a second edge (31V in Fig 5) of the second acoustic panel formed by a second end wall (31);
the first acoustic panel comprising a first resistive face (20, [0050]) and the second acoustic panel comprising a second resistive face (23, [0051]), the first resistive face and the second resistive face being in continuation of one another (see Fig 5, as assembled in Fig 4);
wherein, with the first edge being hollow (see cell 21 immediately adjacent 12J in Fig 2, shown also in Fig 5), the first resistive face extends as far as the first end wall (see Fig 5, Fig 2 shows that bottom portion of 12 is resistive face 20 and it meets end wall 12J);
wherein the first end wall is in contact with the second end wall in the region of the first resistive face and of the second resistive face (12J contacts 31V when assembled, note that 31V extends to edge of 28 in Fig 5, contact is shown in assembled related embodiment of Fig 4); and
wherein a connecting piece (34) is interposed between the first end wall (12J) and the second end wall (31) over a part of the respective length thereof from a first back skin (22) of the first acoustic panel and a second back skin (top surface of 12 as shown in Fig 5) of the second acoustic panel, so that the connecting piece does not extend as far as the first and second resistive faces (see Fig 5, bolt 34 does not extend to 23).
Regarding claim 2, Porte discloses:
the second edge (31) is hollow (see space 33 in Fig 5, [0066] “empty”) and the second resistive face (23) extends as far as the second end wall (see Fig 5).
Regarding claim 7, Porte discloses:
Soundproof cladding formed of one or more assembly according to claim 1 (see Fig 1 at 11, [0002]).
Regarding claim 8, Porte discloses:
A nacelle (8, see Fig 1) of an aircraft propulsion unit ([0041]) comprising: soundproof cladding forming an internal surface (11) of the nacelle, the cladding formed of one or more assembly, each assembly comprising [the assembly of claim 1] (as described above with reference to claim 1).
Regarding claim 9, Porte discloses:
An aircraft ([0041]) comprising a nacelle according to claim 8.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Douglas (US 7,866,440) discloses a jet engine nacelle joined at seam 92. Inner skins 87, 89 are shown in contact in Fig 5. Edge strips 88 are included between the panels to close off the honeycombs.

    PNG
    media_image2.png
    424
    478
    media_image2.png
    Greyscale



[AltContent: textbox (panel 2)][AltContent: textbox (panel 1)]
    PNG
    media_image3.png
    242
    314
    media_image3.png
    Greyscale
Fig. 3
Regarding claim 1, Lee discloses:
An assembly comprising:
a first acoustic panel (Panel 1) and a second acoustic panel (Panel 2, 120, see Fig 3) which are juxtaposed,
a first edge (right end of Panel 1) of the first acoustic panel, formed by a first end wall, being joined to a second edge (left end of Panel 2) of the second acoustic panel formed by a second end wall;
the first acoustic panel comprising a first resistive face (bottom face of Panels) and the second acoustic panel comprising a second resistive face, the first resistive face and the second resistive face being in continuation of one another (in the same plane, see Fig 3);
…
wherein a connecting piece (114, 112) is interposed between the first end wall and the second end wall over a part of the respective length thereof from a first back skin of the first acoustic panel and a second back skin of the second acoustic panel, so that the connecting piece does not extend as far as the first and second resistive faces (see Fig 3).
Lee does not disclose:
wherein, with the first edge being hollow, the first resistive face extends as far as the first end wall;
wherein the first end wall is in contact with the second end wall in the region of the first resistive face and of the second resistive face
Lee does not disclose any details of the acoustic panel
Binks (US 8,197,191) discloses adjacent acoustic panels for a turbine nacelle, wherein the panels are hollow at the joint and the gap 830 between panels is acoustically negligible.

    PNG
    media_image4.png
    718
    387
    media_image4.png
    Greyscale


the first end wall is in contact with the second end wall and a connecting piece is interposed between the first end wall and the second end wall. 50’ could be considered a connecting piece. For it to be between the endwalls, the first end wall would be the vertical portion of 26 and the second end wall would be the wall of the last honeycomb, and these pieces would not be in contact.

    PNG
    media_image5.png
    635
    317
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    323
    429
    media_image6.png
    Greyscale

Gringhuber (DE 10312833) discloses acoustic panels for a building with hanging portions that extend partway between panels. The panels are made of cement or similar material. Gringhuber does not disclose end walls in contact with each other. It is not clear whether the edges would be considered hollow.

    PNG
    media_image7.png
    222
    502
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    216
    356
    media_image8.png
    Greyscale

Johnson (US 6,871,725) discloses a honeycomb acoustic panel with face sheets (col 5 lines 62-65). The panel has septum with is capable of carrying mechanical loads, which allows the face sheets to be made thinner and lighter. Johnson does not about end walls or joints between panels.

    PNG
    media_image9.png
    145
    457
    media_image9.png
    Greyscale

EP 3309075 is cited as an X reference by the French search for the original claim 1 filed in France, which does not include the connecting piece. The French search report listed claim 3, which included the connecting piece, as inventive. This reference  is not available as prior art under 102(a)(1) because it was published less than 1 year before the effective filing date of the instant application, and is excepted under 102(b)(1)(a) because it shares a common inventor, Alain Porte. It is not available under 102(a)(2) because it has no US or WIPO effective filing date.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745